Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. The applicant argues (See page 11 of arguments, 2nd para.) with respect to claim 1 that Okada fails to disclose: 

execute a storage process that-requests surveillance data stored on the one or more surveillance cameras and stores the one or more surveillance data stored on the one or more surveillance cameras to the one or more surveillance data store in order to backfill surveillance data that is cached on the one or more surveillance cameras by requesting the one or more surveillance data from individual surveillance cameras in a particular order based on a predefined user-specified transfer policy defined according to at least one of a camera attribute or a network attribute 

The examiner submits it is moot whether Okada discloses the above limitations in their entirety, because Okada is only cited for disclosing: “wherein the storage process requests the one or more surveillance data from individual surveillance cameras in a particular order based on a user-specified transfer policy.”
	The applicant further argues on page 11, 2nd para. that Okada fails to disclose: “wherein the storage process requests the one or more surveillance data from individual surveillance cameras in a particular order based on a user-specified transfer policy”, alleging, “Okada merely describes that "[t]he user can operate the user operation section 180 and switch the image between a main image and a switching candidate image at a desired timing, while watching the screen of the image display section 170."  Review of the Okada reference shows that the feature which applicant cites above of switching between a main and a candidate image is part of a user-specified transmission priority for data from the respective cameras.  For instance, column 5, lines 12-23 disclose that the camera devices 10 are configured to change timing of video transmission according to whether an image being captured by the camera device is a priority image or not.  Column 6, lines 55 to column 7, line 3 go on to disclose that user selections of image priority, determine the transmission timing of said images, and that this priority changes effectively in real time from one camera or cameras, e.g. camera C and D, to another camera or cameras, B and D, based on user determination.  Figure 5 illustrates the transmission timing changes from state 1 to state 2 that are caused by these user-specified priority changes.  Therefore, the examiner respectfully maintains that Okada discloses, “wherein the storage process requests the one or more surveillance data from individual surveillance cameras in a particular order based on a user-specified transfer policy”.  
	With respect to the amended claim language, the examiner further submits that Okada discloses, “requesting the one or more surveillance data from individual surveillance cameras in a particular
order based on a predefined user-specified transfer policy defined according to at
least one of a camera attribute or a network attribute.”, because the priority setting is based on individual camera feed (See figure 8, and col. 6, lines 25-28), or “camera attribute”. The content of a camera feed determines its priority based on a subjective determination made by the user.  Additionally, Okada discloses in column 6, lines 14-28 that the duration of transmission delay parameters for the respective cameras may be adjusted for each camera, and also according to network bandwidth.  In other words, Okada discloses that the user-specified transfer policy is defined in part according to a network attribute, as the respective camera transmission delays are adjusted based on available bandwidth.
	With regard to claim 17, the applicant argues on pages 12 and 13 that Bentley fails to disclose, suggest, or render obvious: “determining transfer rates for the transfer tickets based on a predefined user-specified transfer policy defined according to at least one of a camera attribute or a network attribute and sending the transfer tickets to the one or more surveillance cameras.”  Inasmuch as the applicant here argues that Bentley fails to disclose or suggest a user-specified per camera transfer rate, the examiner disagrees, and notes that previously cited [0046] reads, from line 23, “It will be appreciated that although not shown in FIG. 5, preferably the user is also allowed to configure other rules relating to data acquisition and storage including, but not limited to, data acquisition frequency, data communication
parameters (e.g., data rate [emphasis added], communication protocols, etc.)”.  Thus Bentley explicitly discloses that a data transfer rate for each camera is part of the user-specified data transfer policy.  As the examiner cites Zhang, previously and below, for disclosing a transfer ticket whereby a camera 102 requests to upload video to a processing server, and a distributing server duly provides a response with an upload address, it is moot whether Bentley per se discloses, “transfer rates for the transfer tickets”, because this feature is rendered obvious by the combination of Zhang in view of Bentley, as set forth in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 9, 10, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert, US 2013/0336627 A1, in view of Okada, US 9,516,219 B2.

Regarding claim 1, Calvert discloses: a video management system, comprising:
a surveillance data store for storing surveillance data captured by one or more surveillance cameras (As shown in figure 1, a hub 114 functions as a surveillance data store, as described in [0025].)
and
a server system comprising:
a memory (See memory 122, [0035] and figure 1.); and
at least one processor (See [0019]) coupled with the memory and configured to:
execute a storage process that requests surveillance data stored on the one or more surveillance cameras and stores the one or more surveillance data stored on the one or more surveillance cameras to the one or more surveillance data store in order to backfill surveillance data that is cached on one or more the one or more surveillance cameras (As described in with respect to figure 1 in [0017], a hub may send control data to a camera of the wireless network requesting steps of reading a first video data segment, and transferring said segment to hub.  As further described in [0019], the cameras store data locally when the network camera system is unable to provide real-time streaming, and when bandwidth improves, the video segment is transferred to the hub.).
Calvert does not disclose:
requesting the one or more surveillance data from individual surveillance cameras in a particular order based on a user-specified transfer policy defined according to at least one of a camera attribute or a network attribute.
However, in an analogous art, Okada discloses transmitting data from cameras in an order of priority determined by a user-specified priority (Column 4, lines 54-64 describe user-defined priority selection of cameras.)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Okada, of having a user-defined priority selection of the camera data captured by the plurality of network surveillance cameras in Calvert, in order to more effectively utilize bandwidth to ensure that cameras having the most important video information are able to transmit (Column 1, lines 27-51).

Regarding claim 2, the combination of Calvert in view of Okada discloses the limitations of claim 1, upon which depends claim 2.  This combination, specifically Calvert, further discloses: the video management system as claimed in claim 1, wherein the at least one processor coupled is further configured to execute a network usage process that monitors usage of a network connecting the one or more surveillance cameras to the server system (As disclosed in [0025], hub 114 may be utilized to monitor data on wireless channels between the various cameras and the hub.).

Regarding claim 8, the combination of Calvert in view of Okada discloses the limitations of claim 1, upon which depends claim 8.  This combination, specifically Calvert, further discloses: the video management system as claimed in claim 1, wherein the one or more surveillance data includes image data, audio data and/or meta-data ([0014] lines 1-4 disclose “video data”.).

Method claims 9, 10, and 16 are drawn to the one or more surveillance data storage management method of using the corresponding apparatus claimed in claims 1, 2, and 8, respectively.  Therefore method claims 9, 10, and 16 respectively correspond to apparatus claims 1, 2, and 8, and are rejected for the same reasons of obviousness as used above.

Regarding claim 22, the combination of Calvert in view of Okada discloses the limitations of claim 1, upon which depends claim 22.  This combination, specifically Okada, further discloses: the video management system of claim 1, wherein the user-specified transfer policy defines settings for determining the particular order in which the storage process requests the one or more surveillance data from the individual surveillance cameras (Column 4, lines 54-64).

Claims 4, 7, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert, in view of Okada, in view of Bentley, US 2005/0132414 A1.

Regarding claim 4, the combination of Calvert in view of Okada discloses the limitations of claim 1, upon which depends claim 4.  This combination does not disclose:  the video management system as claimed in claim 1, wherein the storage process accesses a camera priority policy dictating priority among the one or more surveillance cameras, and wherein requesting the one or more surveillance data from individual surveillance cameras in the particular order comprises requesting surveillance data stored on the one or more surveillance cameras based on the priority policy.
However Bentley discloses a priority policy ([0046]) in which cameras are assigned a priority level which determines the frequency with which data from said cameras is sent via internet to a third party site for backup storage.  
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform camera data transfer to the video service in Calvert using a prioritization scheme of the type disclose in Bentley, in order to more efficiently allocate bandwidth among the cameras, based on the likely importance of the video data contained therein (Bentley [0046]).

Regarding claim 7, the combination of Calvert in view of Okada discloses the limitations of claim 1, upon which depends claim 7.  This combination does not disclose: the video management system as claimed in claim 1, wherein the storage process requests backfill surveillance data that was cached on the one or more surveillance based on a camera transfer schedule 
	However, Bentley discloses in [0046] that user configurable data acquisition and storage attributes may include how often data is acquired and transmitted to the storage site, and can be set based in part on a camera priority policy.  For instance, data from a high priority camera can be acquired more frequently than data from a low priority camera. 
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform camera data transfer to the video service in Calvert using a prioritization scheme of the type disclose in Bentley, in order to more efficiently allocate bandwidth among the cameras, based on the likely importance of the video data contained therein (Bentley
[0046]).

Method claim 12 is drawn to the one or more surveillance data storage management method of using the corresponding apparatus claimed in claim 4.  Therefore method claim 12 corresponds to apparatus claim 4 and is rejected for the same reasons of obviousness as used above.

Method claim 15 is drawn to the one or more surveillance data storage management method of using the corresponding apparatus claimed in claim 7.  Therefore method claim 15 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used above.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert, in view of Okada, in view of Takada, US 2012/0320928 A1.

Regarding claim 3, the combination of Calvert in view of Okada discloses the limitations of claim 2, upon which depends claim 3.  This combination does not disclose: the video management system as claimed in claim 2, wherein the network usage process reports a level of network usage to the storage process and the storage process decreases or increases a rate at which the one or more surveillance cameras transfer the one or more surveillance data to the storage process of the server system based on the level of network usage.
Takada discloses in an analogous art performing priority control in accordance with both a wide area (WAN) and local area (LAN) network status, and further discloses that LAN data statistical processing unit 35 measures a communication condition, and determines a transmission data selection table for determining a compression class and corresponding compression rate (figs. 6a-6b) for sensors on the network, based on network traffic conditions ([0072]-[0072], [0086]). 
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into the networked video surveillance system of Calvert the feature, disclosed in Takada, of using a monitored network status to determine a compression amount for video data being sent on the network, in order to prevent network congestion and to promote efficient use of network bandwidth (Takada [0013]-[0014]). 

Method claim 11 is drawn to the one or more surveillance data storage management method of using the corresponding apparatus claimed in claim 3.  Therefore method claim 11 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used above.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert, in view of Okada, in view of Chen, US 2006/0088092 A1. 

Regarding claim 5, the combination of Calvert in view of Okada discloses the limitations of claim 1, upon which depends claim 5.  This combination does not disclose: the video management system as claimed in claim 1, wherein the storage process further accesses a transfer policy dictating network allowance information for the one or more surveillance cameras, the network allowance information for each surveillance camera specifying maximum data transfer rates for that surveillance camera, and wherein requesting the one or more surveillance data from individual surveillance cameras in the particular order further comprises requesting the surveillance data stored on the one or more surveillance cameras based on the network allowance information.
However Chen discloses in an analogous prior art reference directed to an apparatus and method for controlling a plurality of surveillance cameras that an allowed bit rate is sent to each respective surveillance camera on the network, according to the cameras’ respective activity levels ([0041], [0047].)  This bit rate is apportioned according to an overall bandwidth amount that cannot be exceeded by the sum of the bit rates at any given point, and thus the bit rates correspond to data transfer rates for the respective cameras.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the system of Calvert to include an upload bandwidth amount, as suggested by Chen, in order to effectively allocate a maximum total bit rate budget among the cameras such that bit rate is intelligently allocated to those cameras most likely to contain relevant video data.

Method claim 13 is drawn to the one or more surveillance data storage management method of using the corresponding apparatus claimed in claim 5.  Therefore method claim 13 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert, in view of Okada, in view of Siminoff, US 2018/0033273 A1.

Regarding claim 6, the combination of Calvert in view of Okada discloses the limitations of claim 1, upon which depends claim 6.  This combination does not disclose: the video management system as claimed in claim 1, wherein the storage process determines that backfill surveillance data has been cached on the one or more surveillance cameras due to a network outage and requests the backfill surveillance data that was cached on the one or more surveillance cameras during the network outage.
However Siminoff discloses in analogous prior art directed to a floodlight controller with wireless audio/video recording for a surveillance system, that the system may continue recording during a power outage, and upon restoration of power and network services, audio and video locally stored at 312 in figure can be uploaded via network remote storage device 116.  	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to upload from camera cache to a remote storage device video from a surveillance system that was recorded during a network outage, upon restoration of network service, as disclosed in Siminoff.  Incorporating this feature into Calvert would have the benefit of allowing to recording system to operate during network outage and backfilling data so that no data is lost during the outage.  The results of such a modification of Calvert would be predictable to one having ordinary skill in the art.

Method claim 14 is drawn to the one or more surveillance data storage management method of using the corresponding apparatus claimed in claim 6.  Therefore method claim 14 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used above.

Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US 10,372,995 B2, in view of Calvert, in view of Chen.

Regarding claim 17, Zhang discloses: a surveillance data storage management method, comprising: 
requesting transfer tickets by one or more surveillance cameras (col. 3, lines 55-64 disclose a camera 102 transmits a request for uploading a video to distributing server 106 via network 104.  In response, the distributing server 106 may generate a response including the upload address of a suitable processing server and sends this information (a ticket), to the requesting camera 102.);
sending, by the one or more surveillance cameras, cached surveillance data to a video management system according to the transfer tickets (Col. 5, lines 9-15 disclose image sensor 208 stores captured videos in local memory 204, which are all part of camera 102 in figure 2.  Col. 3, lines disclose: Camera 102 uploads the one or more videos to processing server 108 using the address included in the response, which is in accordance with the transfer ticket.); and
Zhang does not disclose: storing the one or more surveillance data to a surveillance data store in order to backfill the one or more surveillance data 
However, Calvert discloses in an analogous art: storing the one or more surveillance data to a surveillance data store in order to backfill the one or more surveillance data 
As described in with respect to figure 1 in [0017], a hub may send control data to a camera of the wireless network requesting steps of reading a first video data segment, and transferring said segment to hub.  As further described in [0019], the cameras store data locally when the network camera system is unable to provide real-time streaming, and when bandwidth improves, the video segment is transferred to the hub
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate a backfill feature wherein camera data is locally stored when network bandwidth does not allow for real time streaming, as disclosed in Calvert, into the video previewing system of Zhang, in order to provide a system that is robust to changing network conditions and which does not cause data loss.  Incorporating such features into Zhang would have had predictable results and a reasonable expectation of success for one of ordinary skill in the art because both video transfer systems are in the same field of endeavor and are designed to operate over a TCP/IP network (See Column 5, lines 1-8/figure 1 in Zhang and [0003]/figure 1 of Zhang).
The combination of Zhang in view of Calvert does not disclose:
determining transfer rates for the transfer tickets and sending the transfer tickets to the one or more surveillance cameras based on a predefined user-specified transfer policy defined according to at least one of a camera attribute or a network attribute;
However Chen discloses in an analogous prior art reference directed to an apparatus and method for controlling a plurality of surveillance cameras that an allowed bit rate is sent to each respective surveillance camera on the network, according to the cameras’ respective activity levels ([0041], [0047].)  A bit rate for a camera is determined in accordance with the activity level in its footage, and ranges for the bit rate take into account maximum capability of the camera/encoder combination”, i.e. a camera attribute.  
Chen also discloses in [0008] that it was known in the prior art to have a user-specified per camera bit rate allocation, further suggesting it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate user specified bit rate settings for camera/encoder combinations, in conjunction with attribute-based controls, in order to optimize memory and power usage according to periods of high/low activity.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include in the upload permissions and processing server address information sent to surveillance cameras, as disclosed in Zhang (col. 3, lines 55-64), a upload bandwidth amount, as suggested by Chen, in order to effectively allocate a maximum total bit rate budget among the cameras such that bit rate is intelligently allocated to those cameras most likely to contain relevant video data.
 
Regarding claim 19, the combination of Zhang in view of Chen discloses the limitations of claim 17, upon which depends claim 19.  This combination, specifically Chen, further discloses: the surveillance data storage management method as claimed in claim 17, further comprising accessing a camera priority policy dictating priority among the one or more surveillance cameras and/or network allowance specifying maximum data transfer rates, and then specifying the transfer rates for the transfer tickets based on the priority policy and/or network allowance (See Chen in [0041], which discloses the camera video rate controller can set per camera maximum and minimum transfer rates based in part on a particular camera/encoder’s minimum rate requirement and maximum capability.).

Regarding claim 20, the combination of Zhang, in view of Calvert, in view of Chen discloses the limitations of claim 17, upon which depends claim 20.  This combination, specifically Chen, further discloses: the surveillance data storage management method as claimed in claim 17, wherein the transfer tickets are first transfer tickets further comprising sending second transfer tickets to the one or more surveillance cameras specifying updated transfer rates in response to receiving new requests for transfer tickets ([0042] discloses with respect to figure 3a that step 301 includes determining whether the activity levels in a camera feed, which are the basis for setting each camera’s allowed transfer rate (See [0041]), have changed.  Note [0042] discloses the bit rate information is sent to camera/encoders combinations over the network and, in an embodiment, changes in activity level prompts potential assignment of new rate, i.e. sending of new “transfer ticket rates”.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Calvert, in view of Chen, in further view of Takada.

Regarding claim 18, the combination of Zhang, in view of Calvert, in view of Chen discloses the limitations of claim 17, upon which depends claim 18.  This combination does not disclose: the surveillance data storage management method as claimed in claim 17, further comprising the video management system determining a level of network usage and decreasing or increasing the transfer rates based on the level of network usage.
Takada discloses in an analogous art performing priority control in accordance with both a wide area (WAN) and local area (LAN) network status, and further discloses that LAN data statistical processing unit 35 measures a communication condition, and determines a transmission data selection table for determining a compression class and corresponding compression rate (figs. 6a-6b) for sensors on the network, based on network traffic conditions ([0072]-[0072], [0086]). 
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into the networked video surveillance system of Zhang in view of Chen, the feature, disclosed in Takada, of using a monitored network status to determine a compression amount for video data being sent on the network, in order to prevent network congestion and to promote efficient use of network bandwidth (Takada [0013]-[0014]). 

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert, in view of Okada, in further view of Ebata, US 6,292,098 B1.

Regarding claim 23, the combination of Calvert in view of Okada discloses the limitations of claim 1, upon which depends claim 23.  This combination does not disclose: the video management system of claim 1, wherein the user-specified transfer policy defines for each surveillance camera settings for determining a baseline transfer speed with respect to the rate at which the one or more surveillance camera transfers the one or more surveillance data to the storage process.
However Ebata discloses in a video surveillance system that assigns a fixed bandwidth to each camera, that a transfer rate is reduced when there is high network traffic (Abstract)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to reduce the bandwidth to lower priority cameras below an assigned level, in Calvert in view of Okada in response to a reduction in available bandwidth, in order to effectively manage the available bandwidth and ensure that high priority information is protected from delays and data loss (Ebata, Column 3, lines 55-60). 
 
Regarding claim 24, the combination of Calvert, in view of Okada, in view of Ebata discloses the limitations of claim 23, upon which depends claim 24.  This combination, specifically Ebata, further discloses: the video management system of claim 23, wherein the storage process decreases for a duration of time the rate at which a particular surveillance camera transfers the one or more surveillance data to the storage process from the baseline transfer speed defined for the particular surveillance camera in the user-specified transfer policy in response to determining that there is high network loss for the particular surveillance camera (Ebata discloses reducing the network bandwidth for a time from the assigned level in response to there being an increase in network traffic).

Regarding claim 25, the combination of Calvert, in view of Okada, in view of Ebata discloses the limitations of claim 24, upon which depends claim 25.  This combination, specifically Ebata, further discloses: the system of claim 24, wherein the storage process restores the rate at which the particular surveillance camera transfers the one or more surveillance data to the storage process to the baseline transfer speed defined for the particular surveillance camera in the user-specified transfer policy in response to determining that network load has returned to normal conditions (Ebata discloses assigning a fixed bandwidth to each camera (“all communications taking place between the operation unit and sensor nodes”, (Abstract)).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Calvert, in view of Okada, in further view of Matsuda, US 2015/0109438 A1.

Regarding claim 26, the combination of Calvert in view of Okada discloses the limitations of claim 1, upon which depends claim 26.  This combination does not disclose:  the system of claim 1, wherein the storage process resolves contention among multiple cameras or groups of cameras with identical settings in the transfer policy based on types and/or capabilities of the individual surveillance cameras and/or network conditions recorded from past surveillance data transfers.
	However Matsuda discloses, in an analogous art directed to a management method for a network surveillance system, that a camera assigned to monitor multiple image forming apparatuses 111 at the same time resolves contention among the assignments using a priority setting based on a user assignment, dependent in part on how favorable the given image forming apparats is shown in the in the video taken by the camera (figure 12b, 1215, and [0074]).
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, suggested by Matsuda, of resolving a contention for channel bandwidth among multiple cameras whose settings are identical, by having an assigned priority for each camera based on a user-defined priority set based on how favorably the image forming apparatus targeted for surveillance is shown in video taken by the given camera (Matsuda [0074]).

Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not disclose or suggest: 
the video management system of claim 1, wherein:
during normal operation, the one or more surveillance cameras send the one or more surveillance data to be stored
on the one or more surveillance data store of the server system;
in response to attempting but failing to send the one or more surveillance data to the storage process, each surveillance camera affected by a network outage instead stores the one or more surveillance data locally as backfill surveillance data and continues to attempt to transfer current surveillance data to the storage process;
in response to successfully receiving current surveillance data from the one or more surveillance cameras affected by the network outage, the storage process determines the particular order in which to request the backfill surveillance data from the one or more surveillance cameras affected by the network outage based on the user-specified transfer policy and requests the backfill surveillance data in the particular order determined; and
in response to requests for the backfill surveillance data, the one or more surveillance cameras affected
by the network outage send the backfill surveillance data to the storage process.
	Although the prior art, Okada, discloses scheduling transmission from a plurality of cameras based on priority that may be user-defined (Col. 6, lines 45-63; col. 7, lines 4-11), Okada does not disclose that in the event of an outage a camera attempts retransmission of current video data while caching non-current data locally.  Elsewhere in the prior art, US 2016/02951172 A1, “Cuddeback” discloses that a network camera re-attempts transmission of video/image data upon failure ([0062], last 4 lines), but does not specifically disclose caching old data at the camera while attempting retransmission of current data, and backfilling the old data upon successful transmission of the current data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/2095172.
US 2012/0218416 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425